DETAILED ACTION
This action is in response to the amendment on 02/08/2021.
Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claimed invention is directed to a method, a computer system, and a non-transitory computer-readable medium, for changing software code executed by a production system, the claimed invention recites, in part, to include at least features,
“PS, “production system,”, “a test system TS”, “a source code management computer system (“SCMS”), and 
“…CMCS comprising a workflow engine for enforcing and documenting a workflow for processing a plurality of change documents, wherein at least one of the change documents is assigned to the developer and comprises a specification for specifying a desired functionality of the software code, the change document comprising an assigned change document identifier and a change document status, wherein the status comprises one of: a first status (“development approved”), a second status (“implemented”), a third status (“successfully tested”) or a fourth status (“productive”)”, 
and  “… TS and the PS have a respective deployment interface, controlled by the CMCS, for deploying of an artifact…”, and performing the steps 
as recited in the manners in claims 1, 10, and 19.
Various searches are provided but no closed priors art suggest in changing software code as recited in claims 1, 10, and 19. Accordingly, the features, as recited above, are not found in prior arts provided in record. 
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 
TTV
April 9, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191